Citation Nr: 1241359	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  10-31 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an initial compensable rating for asthma.  



ATTORNEY FOR THE BOARD

S. Grabia, Counsel












INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 2005 to August 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In June 2011, prior to promulgation of a decision by the Board, on the record in a telephone conference with a Decision Review Officer the Veteran cancelled his hearing and stated that he was not appealing the rating for asthma. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the initial rating claim for asthma have been met. 38 U.S.C.A. § 7105(b)(2), (d (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision in October 2009, the RO granted service connection for several initial claims and assigned an overall combined rating of 30 percent.  The RO notified the Veteran of the combined 30 percent rating.   In a rating decision in December 2009, the RO granted service connection for asthma and assigned an initial noncompensable rating.  The RO notified the Veteran of the noncompensable rating for asthma.


In January 2010, referring to the rating decision in December 2009, the Veteran disagreed with the combined rating of 30 percent.   

The RO construed the Veteran's disagreement with the rating for asthma and issued a statement of the case in July 2010.  In a statement in August 2010, which was accepted as a substantive appeal, the Veteran stated that he was appealing all medical issues and he requested hearing before a Decision Review Officer. 

In June 2011, the Veteran had a conference call with the Decision Review Officer. As it was unclear, the Decision Review Officer asked the Veteran if he was appealing the rating for asthma or the overall 30 percent rating.  The Veteran stated that he was not appealing the rating for asthma and he withdrew his request for a hearing on the claim.  

The Veteran did made it clear that he wanted to reopen the claim of service connection for fainting spells and he was seeking higher ratings for his service-connected disability of each knee, which are pending before the RO.  

The Veteran's intent to withdraw the claim for increase for asthma was made before the claim was transferred to the Board.  

An appeal may be withdrawn on the record at a hearing. 38 C.F.R. § 20.204. 

The Veteran statement that he was not appealing the rating for asthma to the Decision Review Office was on the record.  And while not a formal hearing the Veteran's intent to withdraw his appeal on the claim for increase for asthma was unequivocal. 







Accordingly, the Board finds that the criteria for withdrawal of the appeal on the claim for increase for asthma have been met.  And the Board does not have appellate jurisdiction of the claim and the appeal of the claim is dismissed.  38 U.S.C.A. § 7105. 


ORDER

The appeal of the claim for initial compensable rating for asthma is dismissed.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


